                Case 3:20-cv-01161-MO       Document 18              Filed 07/22/20   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     SHEILA H. POTTER #993485
     Deputy Chief Trial Counsel
     STEVEN M. LIPPOLD, OSB #903239
     Chief Trial Counsel
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sheila.Potter@doj.state.or.us
             Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON



     ELLEN F. ROSENBLUM, Oregon Attorney                   Case No. 3:20-cv-01161-MO
     General,
                                                           PROOF OF SERVICE (FPS)
                     Plaintiff,

              v.

     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY; UNITED STATES CUSTOMS
     AND BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                     Defendants.




Page 1 -   PROOF OF SERVICE (FPS)
           10345157-v1/SP3/db5

                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01161-MO        Document 18              Filed 07/22/20   Page 2 of 3




              Attached here to is the executed Proof of Service form showing service of the United

     States with respect to Defendant the Federal Protective Services, pursuant to Fed. R. Civ.

     Pro. 4(i)(2).

              DATED July 22, 2020.

                                                          Respectfully submitted,

                                                          ELLEN F. ROSENBLUM
                                                          Attorney General



                                                              s/ Sheila H. Potter
                                                          SHEILA H. POTTER #993485
                                                          Deputy Chief Trial Counsel
                                                          STEVEN M. LIPPOLD, OSB #903239
                                                          Chief Trial Counsel
                                                          Trial Attorneys
                                                          Tel (971) 673-1880
                                                          Fax (971) 673-5000
                                                          Sheila.Potter@doj.state.or.us
                                                          Steve.Lippold@doj.state.or.us
                                                          Of Attorneys for Plaintiff




Page 2 -   PROOF OF SERVICE (FPS)
           10345157-v1/SP3/db5

                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                       Case 3:20-cv-01161-MO                   Document 18         Filed 07/22/20            Page 3 of 3
                         Case 3:20-cv-01161-MO                  Document 3        Filed 07/20/20          Page 2 of 2


AO 440 (Rev. 06/ 12) Sununons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 {/))

           This summons for (name ofindividual and title, ifany)                Federal Protective Services
was received by me on (date)                 0712012020


           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                                 ; or
          ~----------------------



           0 I left the swnmons at the individual's residence 01· usual place of abode with (11ame)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                        - - - -- - - -
           QIserved the summons on (11ame ofindividual)sara h Hengel at US Atty Office 1000 SW 3rd Portland OR' who is
           designated by law to accept service of process on behalf of (name oforganization)                      the United States



          0 I returned the summons unexecuted because                                                                                      ; or

          0 Other (specify):




          My fees are$                              for travel and $                  for services, for a total of$                0 .00


          I declare under penalty of perjury that this information is tiue.



Date:       7/22/2020



                                                                                      Conner Meling, Office Specialist 1
                                                                                          Printed name and tiJ/e
                                                                                   State of Oregon Department of Justice
                                                                                            100 SW Market Street
                                                                                             Portland OR 97201

                                                                                              Server 's address


Additional information regarding attempted service, etc:




                                                                                                         Attachment 1, Page 1 of 1
